Per Curiam. On December 20, 1982, we denied the petition of Clay Anthony Ford for relief pursuant to A.R.Cr.P. Rule 37.2 and for stay of execution, which is set for January 6, 1983. Petitioner attempted to file an amendment to his petitions on December 22,1982. His amendment was untimely because we had already ruled on the original petition. Furthermore, the proposed amendment does not assert any grounds which were not treated on direct appeal. The amendment, like the original petition, does not allege grounds upon which relief could be granted and is without merit. Amended petition dismissed. Petition for stay of execution denied.